United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 18-2891
                     ___________________________

                          United States of America

                     lllllllllllllllllllllPlaintiff - Appellee

                                        v.

                                David Holiday

                    lllllllllllllllllllllDefendant - Appellant
                                    ____________

                  Appeal from United States District Court
              for the Western District of Missouri - Springfield
                               ____________

                          Submitted: April 15, 2019
                           Filed: April 29, 2019
                               [Unpublished]
                               ____________

Before LOKEN, GRUENDER, and SHEPHERD, Circuit Judges.
                          ____________

PER CURIAM.
       David Holiday appeals the district court’s1 order committing him under 18
U.S.C. § 4245, which provides for hospitalization and treatment of an imprisoned
person suffering from a mental disease or defect, until he no longer needs treatment
or his prison sentence expires, whichever occurs first. Upon careful review of the
record--including the psychological evaluations of mental health professionals where
Holiday is presently confined for treatment, and of defense counsel’s independent
psychological examiner--we conclude the district court’s section 4245 finding was
supported by a preponderance of the evidence, and was not clearly erroneous. See
18 U.S.C. § 4245(d); United States v. Bean, 373 F.3d 877, 879 (8th Cir. 2004)
(standard of review). We also conclude that Holiday’s pro se arguments offer no
basis for relief.

      The judgment of the district court is affirmed, and counsel’s motion to
withdraw is granted.
                     ______________________________




      1
      The Honorable M. Douglas Harpool, United States District Judge for the
Western District of Missouri, adopting the report and recommendations of the
Honorable David P. Rush, United States Magistrate Judge for the Western District of
Missouri.

                                        -2-